• This case was submitted at a former term of this court, with the case of Cam/pau v. Godfrey, and it was stipulated that both ■ should abide the decision of the latter. The testimony was taken, and the record printed only in the last case.
The bill in that cause having been dismissed with costs, the same décree was entered in this one.
The complainants objecting to full costs, the court held that the defendant was entitled to the same solicitor’s fee, *338in both cases and in both courts, as well as actual disbursements; except for taking testimony and printing record, that being allowed but in one case.